THE STATE OF TEXAS
                                         MANDATE
TO THE 8TH DISTRICT COURT OF HOPKINS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 30th
day of October, A.D. 2014, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

$9,000.00 U.S. Currency, Appellant                        No. 06-14-00041-CV

                   v.                                     Trial Court No. CV39845

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find error in the judgment of the court
below. West was entitled to relief. We reverse the judgment of forfeiture and dismiss the action
against West for lack of personal jurisdiction.

       We further order that the appellee, The State of Texas, pay all costs of this appeal.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 20th day of January, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk